 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1087 Page 1 of 30




                          IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH

RYAN HART,

                         Plaintiff,                 MEMORANDUM DECISION AND
                                                    ORDER
v.

CONNECTED WIRELESS, INC., et al.,                   Case No. 2:17-CV-186-TS

                         Defendants.                District Judge Ted Stewart




       This matter is before the Court on Plaintiff Ryan Hart’s (“Plaintiff”) Post-Evidentiary

Briefing Re: Damages. For the reasons discussed below, the Court will grant $97,841.30 in back

pay, $50,000 in compensatory damages, and $102,538.50 in attorney’s fees. The Court also finds

C&C Communications, LLC (“C&C”) and Connected Wireless President Anthony Morrison

(“Morrison”) should be held jointly and severally liable for these damages.

                      I. PROCEDURAL AND FACTUAL BACKGROUND

       Plaintiff began work as a sales consultant for Connected Wireless Inc.’s (“Connected

Wireless”) Provo Towne Center store around December 17, 2012. 1 He experienced

discrimination based on his disability—in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101, et seq—and left employment on March 19, 2013. 2 On August 30,

2013, Plaintiff filed a Charge of Discrimination against Connected Wireless with the Equal

Employment Opportunity Commission (“EEOC”) and Utah Antidiscrimination and Labor




       1
           Docket No. 37 ¶¶ 13–14; Docket No. 91-12, at 2.
       2
           See Docket No. 72-1, at 2.
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1088 Page 2 of 30




Division (“UALD”). 3 After undergoing the required administrative process, 4 Plaintiff filed a

complaint against Connected Wireless on January 17, 2017, in the Fourth Judicial District Court

of Utah County. 5 Initially, Connected Wireless participated in the litigation, removing it to

federal court on March 14, 2017, 6 then filing an answer on April 4, 2017. 7 On January 18, 2018,

parties attempted but did not reach settlement. 8 On February 12, 2019, the Court received notice

of Connected Wireless’s bankruptcy filing, which stayed proceedings in this Court. 9 On May 24,

2019, Connected Wireless petitioned to dismiss that bankruptcy case as “error.” 10 On May 28,

2019, the Court received motions for Connected Wireless’s counsel to withdraw 11—appending a

letter from Morrison stating that Connected Wireless had “ceased operations,” that its “corporate

entity has been dissolved by the Utah Division of Corporations and Commercial Code,” and that

it therefore “is unable to continue participating in this matter.” 12 The Court granted those

motions. 13 On July 19, 2019, Plaintiff filed a Motion to Reopen Case, as the automatic stay from

Connected Wireless’s bankruptcy proceedings was lifted July 1, 2019. 14 On September 24, 2019,




       3
           Id.
       4
           See Docket No. 2-1, at 23–24 (EEOC Notice of Right to Sue, dated October 19, 2016).
       5
           Id. at 5, 18.
       6
           Docket No. 2, at 2.
       7
       Docket No. 11. Connected Wireless later submitted an Answer to the Amended
Complaint on August 24, 2018. Docket No. 45.
       8
           See Docket No. 25.
       9
           See Docket No. 56.
       10
            See Docket No. 92, at 2.
       11
            Docket Nos. 64, 65.
       12
            Docket Nos. 64-1, 65-1.
       13
            Docket No. 66.
       14
            See Docket No. 67, at 2; Bankruptcy Case No. 19-20789, Docket No. 23.

                                                  2
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1089 Page 3 of 30




this Court ordered Connected Wireless to appoint new counsel within fifteen days. 15 Connected

Wireless ignored that order. On October 24, 2019, Plaintiff filed a Motion for Default

Judgment. 16 Then on October 29, 2019, this Court granted Plaintiff’s Motion to Reopen Case

and entered default judgment against Connected Wireless based on its failures to comply with

Court Orders or participate in this litigation.17

        On February 24, 2020, the Court held an evidentiary hearing regarding damages. 18

Connected Wireless did not participate. Plaintiff and his father, Craig Hart, testified concerning

Plaintiff’s mental health history, the trauma Plaintiff experienced from disability discrimination

at Connected Wireless, and the lasting impact of that trauma. 19 According to their accounts,

Plaintiff has suffered from anxiety and depression since adolescence. 20 He was also diagnosed

with ADHD. 21 However, before working for Connected Wireless, Plaintiff was “extremely

motivated” and able to hold down full-time jobs “for years at a time.” 22 This included stressful

jobs at the Sherriff’s Department and at Brent Brown Toyota where he had to make car sales to

earn a commission. 23 Plaintiff testified that at Connected Wireless he was initially “meeting and

surpassing . . . the goals for not only customer satisfaction, but also . . . sales.” 24 Michael




        15
             Docket No. 76.
        16
             Docket No. 80.
        17
             See Docket Nos. 82, 83.
        18
             See Docket No. 89.
        19
             See generally Docket No. 91-4.
        20
             Id. at 34.
        21
             Id. at 36.
        22
             Id. at 27, 35.
        23
             Id. at 30, 35–36.
        24
             Id. at 18.

                                                    3
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1090 Page 4 of 30




Dunning—Plaintiff’s former direct manager at Connected Wireless—verifies this in a signed,

undated statement.

        [Plaintiff] became a valuable asset to the company as he mastered the technical side
        of our operations and provided excellent customer service. He demonstrated a
        natural ability to make customers feel important, supported, and confident in the
        services that Connected Wireless provided. I was impressed with how patient and
        personable [Plaintiff] was with customers as he helped them work through their
        frustrations with service issues. He is a good problem solver. He became eligible
        for bonuses after his training period and started earning them because of his good
        work. [Plaintiff] was pleasant to work with, and tried hard to get along with other
        employees, including one who was quite difficult to manage. He also assured the
        store was neat and orderly. I thought that his leadership abilities and people skills
        would eventually land him in a management position. 25

        However, Plaintiff’s progression at work was interrupted when management began

requiring sales consultants to memorize a verbatim script. 26 Plaintiff worked on the script, with

his father’s help, but could not commit it to memory due to his learning disability. 27 Plaintiff’s

father reports this frustration took an alarming mental toll on Plaintiff. 28 Plaintiff discussed his

need for ADA accommodation five times with individuals in Connected Wireless management—

including Morrison, HR manager Gary Rhay, District Manager Brian Rhay—who is also Gary

Rhay’s son—and Michael Dunning. 29 Plaintiff testified that Brian Rhay “brushed me off.” 30

Michael Dunning reports:

        [o]n at least two occasions during February to March 2013 time frame, I heard Brian
        brush off [Plaintiff’s] explanation of his disability and make threatening statements
        about his employment if he did not memorize the script. [Plaintiff] asked Brian on
        those occasions if there was a way he could be exempt from the requirement


        25
             Docket No. 91-12, at 2.
        26
             See Docket No. 91-4, at 41.
        27
             Id.; see also Docket No. 91-10, at 2.
        28
             Docket No. 91-4, at 41.
        29
             Id. at 18–19.
        30
             Id. at 19.

                                                     4
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1091 Page 5 of 30




       because of his disability if he covered the main points of the script in his own words.
       Brian told [Plaintiff] he was required to memorize the script like everyone else. 31

       On March 14, 2013, Plaintiff emailed Morrison regarding his disability, requesting

accommodation and explaining that Brian Rhay had threatened him with termination if he could

not memorize the script despite his disability.32 Morrison forwarded the email to Gary Rhay the

following day but does not appear to have responded to Plaintiff. 33 On March 18, 2013, Gary

Rhay emailed Plaintiff requesting documentation of his learning disability. 34 On March 19, 2013

at 12:50 p.m., Plaintiff responded with an email attaching a medical letter from clinical

neuropsychologist, Dr. Erin Bigler, Ph. D. 35 Her note, also dated March 19, 2013, states that

Plaintiff “has a long-standing history of learning disability” that “makes it very challenging to

memorize verbatim material.” 36 Dr. Bigler requests “that accommodations be given to him for

information that requires memorization.” 37 Gary Rhay forwarded the email to his son, Brian

Rhay, on March 19, 2013 at 3:17 p.m. 38 Morrison later claimed documentation of Plaintiff’s

disability was “received” only after Plaintiff left his employment. 39 This is not accurate.

However, it is plausible Morrison discovered the medical letter only after Plaintiff left




       31
            Docket No. 91-12, at 2–3.
       32
            Docket No. 91-8, at 2–3.
       33
            Id. at 2.
       34
            Docket No. 91-9, at 2.
       35
           Id. Plaintiff’s email states “[a]ttached is the documentation that you are . . . looking
for.” Plaintiff testified that the attachment referred to here was the medical letter from Dr. Bigler.
Docket No. 91-4, at 57; see Docket No. 91-10.
       36
            Docket No. 91-10, at 2.
       37
            Id.; see also Docket No. 91-4, at 20–23, 48, 56–57.
       38
            Docket No. 91-8, at 2.
       39
         See Docket No. 91-11, at 2 (Morrison email response to Plaintiff’s former counsel,
Dallan Flake).

                                                  5
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1092 Page 6 of 30




employment, as Plaintiff emailed it to Gary Rhay at 12:50 p.m. on March 19, 2013, and resigned

sometime later that day. 40

        After sending the medical letter to his employer, Plaintiff got a ride with his father to

work. 41 In the car, Plaintiff placed a phone call to Gary Rhay, confiding that he did not want to

“stir the waters” but that he had a child and family and was worried about his job. 42 Gary Rhay

responded that “you’ve already stirred the waters” and hung up on him. 43 Plaintiff was stunned

and feared he would be fired that day at work. 44 He struggled to get out of the car. 45 He arrived

to find Brian Rhay waiting for him. 46 Michael Dunning shared Plaintiff’s perception that Brian

was there “to make good on his prior threats to terminate [Plaintiff’s] employment.” 47 Plaintiff

describes Brian Rhay as a “bully” who “touted himself as the vice president of the company.” 48

In the conversation that immediately followed—which Plaintiff recorded—Brian told Plaintiff:

        No one talked to me about [your disability] because it doesn’t matter. Either you
        can do the job or you can’t do the job. It’s a right to work state. . . . Your disabilities
        and stuff like that don’t matter. Now, I’m sorry, they don’t. You know there’s no
        state law protecting you in a right to work state against a memorization disability.
        Unless you can prove that disability, and it’s on file with the state. 49



        40
         Docket No. 91-9, at 2; Docket No. 91-4, at 48 (Craig Hart relaying that Plaintiff
submitted the medical letter prior to termination of his employment).
        41
             See Docket No. 91-4, at 19.
        42
             Id.
        43
             Id.
        44
          Id. at 49–50 (Plaintiff’s father testified, “[Plaintiff] was stunned . . . . he said, ‘I don’t –
I don’t know if I want to go to work today because when I go in there, I’ll bet I’m going to get
fired’”).
        45
             Id. at 50.
        46
             Id. at 27–28, 50.
        47
             Docket No. 91-12, at 3.
        48
             Docket No. 91-4, at 27–28.
        49
             Id. at 28; Docket No. 91-7, at 2.

                                                    6
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1093 Page 7 of 30




At the point of this conversation, it is unclear whether Brian Rhay had seen Plaintiff’s medical

letter forwarded to him at 3:17 p.m. that day. 50 In a July 3, 2014 interview with a UALD

investigator, Brian Rhay denied ever having made the above recorded statement. 51

       With that, Plaintiff resigned on March 19, 2013, feeling certain he would be fired and

lose his bonus unless he did so. 52 Plaintiff explains that this experience “[m]ade me feel

worthless, like I didn’t matter, that I had no options.” 53 “And when I was told my disability

didn’t matter and – amongst other things by Mr. Rhay, something broke inside of me.” 54 As a

result, Plaintiff lost over twenty pounds within a couple weeks. 55 He experienced significant

depression, visited medical professionals, started new anti-anxiety and anti-depression

medications. 56 He explains, “it rocked my world. And it has affected me in a great way when it

comes to my confidence of holding down a job or getting a job and being treated differently.” 57

Plaintiff experienced severe headaches, chest pains, and insomnia. 58 He started having panic

attacks for the first time, which came when he tried to interview for a new job. 59 When he did

manage to get a new job, Plaintiff reports “I couldn’t handle it,” and it lasted only a couple

weeks. 60 His depression jumped from a manageable 3–4 on the pain scale, before the events at



       50
            See Docket No. 91-8, at 2.
       51
            Docket No. 91-14, at 3.
       52
            Docket No. 91-4, at 49–50; Docket No. 72-1, at 2.
       53
            Docket No. 91-4, at 29.
       54
            See id. at 24.
       55
            Id. at 29.
       56
            See id.
       57
            Id. at 30.
       58
            Id. at 42.
       59
            Id. at 30–31.
       60
            Id. at 31, 45.

                                                 7
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1094 Page 8 of 30




Connected Wireless, to a 7–9. 61 Plaintiff’s anxiety became “crippling,” and at times he could not

get out of bed for days. 62 He experienced several hospitalizations, “on average about every other

month since this event, for something major,” each “humiliating and costly.” 63 Plaintiff has also

required some 80 to 100 sessions with psychiatrists over the past seven years. 64

                                        II. DISCUSSION
   A. DAMAGES

       Plaintiff requests $97,841.30 in back pay, 65 $200,000 in compensatory damages for

mental anguish, emotional pain and suffering, and loss of enjoyment of life, 66 $34,236.55 in

medical expenses, 67 $200,000 in punitive damages, 68 and $102,538.50 in attorney fees. 69 Each

category of damages is addressed below.

   1. Back Pay

       Plaintiff requests $97,841.30 in back pay. 70 The Tenth Circuit has held that for Title VII

damages, which mirror those under the ADA, 71 “[t]ypically, back pay is calculated from the date

of wrongful termination to the end of trial.” 72 However, “[a]n unemployed or underemployed



       61
            Id. at 32.
       62
            Id. at 32, 45.
       63
            Id. at 31, 40.
       64
            See id. at 24–25.
       65
            See Docket No. 91, at 4.
       66
            See id. at 7–8.
       67
            See id. at 11.
       68
            See id. at 12.
       69
            See id. at 25.
       70
            See id. at 4.
       71
         See 42 U.S.C.A. § 12117(a). (providing that enforcement “powers, remedies, and
procedures” under the ADA mirror those under Title VII of the Civil Rights Act).
       72
            Zisumbo v. Ogden Reg’l Med. Ctr., 801 F.3d 1185, 1203 (10th Cir. 2015).

                                                 8
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1095 Page 9 of 30




claimant, like all other Title VII claimants, is subject to the statutory duty to minimize damages,”

which “requires the claimant to use reasonable diligence in finding other suitable

employment.” 73 Indeed, “[a]lthough the unemployed or underemployed claimant need not go

into another line of work, accept a demotion, or take a demeaning position, he forfeits his right to

backpay if he refuses a job substantially equivalent to the one he was denied.” 74

       Plaintiff presents evidence that he used reasonable diligence to find other suitable

employment. 75 With the help of his supportive family and therapist, he fought through panic

attacks to attend job interviews and obtained employment but was unable to maintain it due to

mental health. 76 No evidence has been presented that Plaintiff was offered and refused

“substantially equivalent” work.

       Plaintiff arrives at the sum of $97,841.30 through the following calculation: his base

salary while at Connected Wireless was $3,359.46 for 443.51 hours worked. 77 Plaintiff also

received commissions of $878.40, bringing gross earnings up to $4,339.36. 78 This amounts to a

roughly $9.78 per-hour wage. Plaintiff calculates that—based on an expectation to work 40

hours per week and an average of 50 work weeks per calendar year—he likely would have

worked an average of 2,000 hours per year, equaling earnings of $19,568.26 per year. 79 Plaintiff




       73
            Ford Motor Co. v. EEOC, 458 U.S. 219, 231 (1982).
       74
            Id. at 231–32 (internal citations omitted).
       75
            See Docket No. 91-4, at 30–31.
       76
            See id.
       77
          See Docket No. 91-3, at 2; Docket No. 91, at 6 n.1 (noting that Plaintiff calculates he
worked 443.51 total hours based on a 40-hour-per week estimation where payroll records did not
indicate specific hours).
       78
            See Docket No. 91-3, at 2.
       79
            See Docket No. 91, at 6.

                                                   9
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1096 Page 10 of 30




requests back pay for five years. 80 His constructive termination fell in March 2013, 81 and this

Court entered default judgment for Plaintiff on October 29, 2019 82—nearly 6.5 years later.

However, Plaintiff offers $97,841.30 covering five years as a “reasonable and conservative

estimate” that “does not consider increases in bonuses, commissions, pay raises, or promotions

that [Plaintiff] would likely have received.” 83


       There is no need to deduct Social Security income from backpay here since Plaintiff did

not start receiving those benefits until April 2018—more than five years after his constructive

discharge. There is also no need to bookend backpay in 2015, when Connected Wireless claimed

it went out of business. 84 As will be discussed in more detail below, Plaintiff has provided

evidence that Connected Wireless remains operational, 85 and therefore accrual of backpay after

2015 is appropriate.


       The Court finds that Plaintiff exercised reasonable diligence to mitigate his damages and

that an award of $97,841.30 in back pay to cover five years from March 2013 to March 2018 is

reasonable.




       80
            See id. at 7.
       81
          See Docket No. 72-1, at 2 (Plaintiff’s Charge of Discrimination, attesting to
constructive termination on March 19, 2013, filed with UALD and EEOC).
       82
            Docket No. 83.
       83
            See Docket No. 91, at 6–7.
       84
           See e.g., Docket No. 92-2, at 3 (letter from Connected Wireless counsel representing
that the company “sold all of its assets in March 2015 and is no longer a registered business”).
       85
           Docket Nos. 91-5, 92-12, 91-4, at 9–10 (providing commercial listings, screenshots,
and searches revealing ongoing store operations for Connected Wireless and testimony from
Plaintiff that he physically visited the Connected Wireless store in Valley Fair Mall and
confirmed with employees that it was “a Connected Wireless store” within two months prior to
the February 24, 2020 evidentiary hearing).

                                                   10
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1097 Page 11 of 30




   2. Compensatory Damages


       Plaintiff seeks $200,000 in compensatory damages. 86 Under the ADA, compensatory

damages are capped depending on the size of the discriminating company. 87


       The sum of the amount of compensatory damages awarded under this section for
       future pecuniary losses, emotional pain, suffering, inconvenience, mental anguish,
       loss of enjoyment of life, and other nonpecuniary losses, and the amount of punitive
       damages awarded under this section, shall not exceed, for each complaining party

       (A) in the case of a respondent who has more than 14 and fewer than 101 employees
       in each of 20 or more calendar weeks in the current or preceding calendar year,
       $50,000;

       (B) in the case of a respondent who has more than 100 and fewer than 201
       employees in each of 20 or more calendar weeks in the current or preceding
       calendar year, $100,000; and

       (C) in the case of a respondent who has more than 200 and fewer than 501
       employees in each of 20 or more calendar weeks in the current or preceding
       calendar year, $200,000; and

       (D) in the case of a respondent who has more than 500 employees in each of 20 or
       more calendar weeks in the current or preceding calendar year, $300,000. 88

The statute provides, and courts have reiterated, that the relevant cap applies to the combined

total for both compensatory and punitive damages. 89 It does not, however, include back pay. 90 In




       86
            Docket No. 91, at 7–8.
       87
            42 U.S.C.A. § 1981a(b)(3).
       88
            Id.
       89
           Id.; see also Hogan v. Bangor & Aroostook R.R. Co., 61 F.3d 1034, 1037 (1st Cir.
1995) (upholding the district court’s reading of 42 U.S.C.A. § 1981a(b)(3) as indicating a cap on
damages for the combined sum of compensatory and punitive damages, noting “[t]he statute is
clear on its face that the sum of compensatory damages (including its various components) and
punitive damages shall not exceed [the relevant statutory cap]”).
       90
            See 42 U.S.C.A. § 1981a(b)(2).

                                                11
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1098 Page 12 of 30




addition, courts analyzing the issue have interpreted “current” to indicate the timeframe when the

discrimination occurred—not when judgment was rendered. 91

       In his Amended Complaint, Plaintiff states that around the time of the discrimination,

there were over fifty employees in Connected Wireless’s Provo and Orem stores. 92 Connected

Wireless did not dispute this number. 93 Given the evidence before the Court concerning

Connected Wireless’s size around March 2013, Connected Wireless falls in the range of “more

than 14 and fewer than 101 employees,” with a statutory cap of $50,000 for compensatory and

punitive damages. 94 Plaintiff’s argument that the statutory cap should be higher lacks sufficient

evidentiary support.

       Compensatory damages under the ADA are available only upon a showing of intentional

discrimination. 95 As summarized above, the record reflects that Plaintiff disclosed his disability

and need for accommodation to several members of management at Connected Wireless and




       91
          See e.g., Hernandez-Miranda v. Empresas Diaz Masso, Inc., 651 F.3d 167, 170 (1st
Cir. 2011) (“We interpret the statutory phrase ‘current’ calendar year in § 1981a(b)(3) to refer to
the time period of the discrimination.”); Depaoli v. Vacation Sales Assocs., L.L.C., 489 F.3d 615,
621–22 (4th Cir. 2007) (upholding district court’s interpretation that the “current or preceding
calendar year” language in § 1981a(b)(3) refers to the year when the legal violation was
committed); Vance v. Union Planters Corp., 279 F.3d 295, 297 (5th Cir. 2002) (noting that in the
Title VII context, “[f]or purposes of this statute, we have held that the ‘current year’ refers to the
year in which the discriminatory act took place, not the year of judgment”) (citation omitted).
       92
            See Docket No. 37 ¶ 19.
       93
            See Docket No. 45 ¶ 19.
       94
            42 U.S.C.A. § 1981a(b)(3).
       95
           See 42 U.S.C.A. § 1981a(a)(1) (“In an action brought by a complaining party under
section 706 or 717 of the Civil Rights Act of 1964 [42 U.S.C. 2000e-5, 2000e-16] against a
respondent who engaged in unlawful intentional discrimination . . . the complaining party may
recover compensatory and punitive damages . . .”); Hans v. Bd. of Shawnee Cty. Comm’rs, 775
F. App’x 953, 956 (10th Cir. 2019) (reviewing and agreeing with other circuit holdings that
plaintiff can recover compensatory damages only after establishing intentional discrimination).

                                                 12
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1099 Page 13 of 30




eventually provided documentation of his disability from a medical professional. 96 However, far

from working to accommodate him, Connected Wireless’s management treated Plaintiff with a

hostility that has profoundly impacted his physical and mental wellbeing for years since. 97 The

Court finds Plaintiff has met his burden of establishing that Connected Wireless intentionally

discriminated against him based on his disability.

        a. Emotional Distress / Pain & Suffering

        Plaintiff requests $200,000 in damages related to mental anguish, emotional pain and

suffering, and loss of enjoyment of life, 98 which fall under compensatory damages. 99 As noted

above, the applicable statutory maximum for compensatory and punitive damages here is

$50,000.

        According to the Third Circuit, “[t]o recover emotional damages a plaintiff must show ‘a

reasonable probability rather than a mere possibility that damages due to emotional distress were

in fact incurred [as a result of an unlawful act].’” 100 Testimony from Plaintiff and his father

establish a reasonable probability that Plaintiff’s emotional distress stemmed from Connected

Wireless’s unlawful discrimination. Plaintiff and his father testified at length about the anguish

Plaintiff experienced in the aftermath of requesting accommodation at Connected Wireless.

Plaintiff testified that he felt “worthless, like I didn’t matter, that I had no options,” and this




        96
             See Docket No. 91-4, at 18–23, 48, 56–57; Docket No. 91-10, at 2.
        97
             See e.g., Docket No. 91-4, at 19, 25, 27–28.
        98
             Docket No. 91, at 7–8.
        99
        See e.g., Tyler v. City of Manhattan, 118 F.3d 1400, 1402–03 (10th Cir. 1997) (treating
“emotional distress” under the ADA as a claim for compensatory damages).
        100
           Gagliardo v. Connaught Labs., Inc., 311 F.3d 565, 573 (3d Cir. 2002) (quoting Spence
v. Bd. of Educ., 806 F.2d 1198, 1201 (3d Cir. 1986)) (second alteration in original).

                                                   13
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1100 Page 14 of 30




caused a great deal of depression. 101 Craig Hart testified about his son’s painful mental

decompensation after departing Connected Wireless, including “escalation of all of the really

serious psychiatric and medical conditions, the psychosomatic conditions that he experienced

that were not present before Connected Wireless.” 102 Regarding the connection between this

emotional distress and Connected Wireless’s conduct, Plaintiff testified that his depression and

anguish stemmed from his experience at Connected Wireless, particularly his conversation with

Brian Rhay. 103 Plaintiff is a credible authority on the genesis of his heightened depression,

anxiety, and pain. His testimony clearly ties this suffering to the preceding interactions at

Connected Wireless. The Court finds Plaintiff has met his burden of establishing a reasonable

probability that his emotional distress resulted from Connected Wireless’s unlawful

discrimination. In addition, Plaintiff’s father testified that $200,000 was a reasonable sum to

compensate the emotional trauma his son had experienced. 104 The Court finds this testimony

provides, at the very least, a basis for awarding the statutory cap of $50,000 in compensatory

damages.

       b. Medical Expenses

       Plaintiff requests “$34,236.55 in medical expenses that are causally related to Connected

Wireless’s discriminatory acts.” 105 Medical expenses fall under compensatory damages, which

include “future pecuniary losses.” 106 EEOC guidance specifies that “out-of-pocket expenses




       101
             Docket No. 91-4, at 29.
       102
             Id. at 40.
       103
             See e.g., id. at 31.
       104
             Id. at 50–51.
       105
             Docket No. 91, at 11.
       106
             42 U.S.C.A. § 1981a(b)(3).

                                                 14
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1101 Page 15 of 30




caused by the discrimination (such as . . . medical expenses)” fall under compensatory

damages. 107 As the Court has granted the $50,000 statutory maximum for compensatory

damages, it cannot grant additional medical expenses. However, these medical expenses provide

further support for awarding the statutory maximum amount.

   3. Punitive Damages

          The Court has granted the $50,000 statutory maximum for combined compensatory and

punitive damages. As such, Plaintiff is not eligible for further punitive damages. 108 Even if this

were not the case, however, the Court is not convinced Plaintiff has cleared his evidentiary

hurdle.

   4. Attorney Fees

          Plaintiff seeks $102,538.50 in attorney fees. 109 The ADA provides that “[i]n any action . .

. commenced pursuant to this chapter, the court . . . in its discretion, may allow the prevailing

party . . . a reasonable attorney’s fee, including litigation expenses, and costs.” 110 Concerning

ADA plaintiffs, the Tenth Circuit has instructed that “[t]he primary principle which we must

apply is that a ‘prevailing plaintiff should ordinarily recover an attorney’s fee unless special




          107
           See e.g., Remedies for Employment Discrimination, EEOC (“Compensatory damages
pay victims for out-of-pocket expenses caused by the discrimination (such as costs associated
with a job search or medical expenses) and compensate them for any emotional harm suffered
(such as mental anguish, inconvenience, or loss of enjoyment of life).”).
https://www.eeoc.gov/remedies-employment-discrimination (last visited Oct. 9, 2020); see also
Marinelli v. Potter, 661 F. Supp. 2d 69, 83 (D. Mass. 2009) (finding that medical expenses are
generally included in the category of compensatory damages for Age Discrimination in
Employment Act purposes).
          108
                See 42 U.S.C.A. § 1981a(b)(3).
          109
                Docket No. 91, at 25.
          110
                42 U.S.C.A § 12205.

                                                   15
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1102 Page 16 of 30




circumstances would render such an award unjust.’” 111 No such circumstances have been

presented, nor are any apparent, here. Plaintiff is the prevailing party because the Court granted

him default judgment as to Connected Wireless on October 29, 2019. 112

       The “fee the trial court establishes must be reasonable,” 113 and “the most useful starting

point for determining the amount of a reasonable fee is the number of hours reasonably expended

on the litigation multiplied by a reasonable hourly rate.” 114 “The party seeking an award of fees

should submit evidence supporting the hours worked and rates claimed.” 115

       As evidence for requested attorney fees, Plaintiff provides documentation from his

current attorneys at Sumsion Business Law and his previous attorney Dallan Flake. 116 Sumsion

Business Law attorney Cameron Christensen provides an affidavit, appending invoices for

$90,538.50 in legal fees with hourly rates ranging from $90 to $345 depending on the

attorney. 117 Dallan Flake’s affidavit attests to an hourly rate of $250 multiplied by 48 hours of

work, totaling $12,000 in legal fees. 118 The Court finds these fees reasonable and will award the

combined total of $102,538.5 in attorney fees.




       111
          Roe v. Cheyenne Mountain Conference Resort, Inc. 124 F.3d 1221, 1232 (10th Cir.
1997) (quoting Hensley v. Eckerhart, 461 U.S. 424, 429 (1983)).
       112
             Docket No. 83.
       113
             Brown v. Phillips Petroleum Co., 838 F.2d 451, 453 (10th Cir. 1988).
       114
             Id. (quoting Hensley, 461 U.S. at 434).
       115
             Hensley, 461 U.S. at 433.
       116
             Docket No. 92-6, at 2–3; Docket No 94-2.
       117
             Docket No. 92-6, at 2–17.
       118
             Docket No. 94-2, at 3.

                                                  16
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1103 Page 17 of 30




   B. ENTITIES AND INDIVIDUALS LIABLE FOR DAMAGES

       Plaintiff argues Connected Wireless, C&C, and Morrison should be held jointly and

severally liable for damages. 119 “On motion or on its own, the court may at any time, on just

terms, add or drop a party,” 120 “even after judgment has been rendered.” 121 Plaintiff was not

previously aware of C&C’s identity as a successor company but nonetheless asserted claims

against it in the Amended Complaint as “Does 1–10.” 122 In addition, “[i]f an alter-ego claim is

asserted in conjunction with the underlying federal cause of action, the latter may provide the

basis for ancillary jurisdiction over the alter-ego claim.” 123 Therefore, although C&C and

Morrison have not been formally joined to this action, the Court may appropriately name them in

the judgment through its ancillary jurisdiction, 124 which includes “the power to conduct

proceedings necessary to protect and give effect to its judgments.” 125 The applicable theories of

liability are discussed below.




       119
             See Docket No. 91, at 27–40.
       120
             Fed. R. Civ. P. 21.
       121
             Newman–Green, Inc. v. Alfonzo–Larrain, 490 U.S. 826, 832 (1989).
       122
           See Docket No. 37 ¶ 5 (“Upon information and belief, Defendants Does 1–10 are
individuals or corporations that purchased the assets used in Connected Wireless.”).
       123
             Ellis v. All Steel Constr., Inc., 389 F.3d 1031, 1033 (10th Cir. 2004).
       124
           See id. (providing that “[i]t is only when an alter-ego claim is asserted in a separate
judgment-enforcement proceeding that Peacock requires an independent basis for federal
jurisdiction”); Privacy–Assured Inc. v. AccessData Corp., Ltd., No. 2:14-cv-722-CW, 2017 WL
2963435, at *2 (D. Utah July 11, 2017) (unpublished) (outlining what a plaintiff must show to
establish a court has subject matter jurisdiction to add a judgment debtor under an alter ego
theory of liability).
       125
             Sandlin v. Corp. Interiors Inc., 972 F.2d 1212, 1216 (10th Cir. 1992).

                                                   17
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1104 Page 18 of 30




        1. C&C is Liable as Connected Wireless’s Successor

        “The general rule is that where one corporation sells or otherwise transfers all of its assets

to another corporation, the latter is not liable for the debts and liabilities of the transferor.” 126

There are, however, four recognized exceptions:

        (1) Where the purchaser expressly or impliedly agrees to assume such debts; (2)
        where the transaction amounts to a consolidation or merger of the corporations; (3)
        where the purchasing corporation is merely a continuation of the selling
        corporations; and (4) where the transaction is entered into fraudulently in order to
        escape liability for such debts. 127

Courts have found exceptions (2) and (3) to be so similar, they warrant consideration as a single

exception. 128 The Tenth Circuit, for example, does not distinguish between them in Trujillo v.

Longhorn Manufacturing Co. 129

        Plaintiff argues each exception applies. The Court finds C&C is liable under combined

exceptions (2) and (3) as well as exception (4).

        a. There is “substantial continuity” of identity to hold C&C liable.

        The “de facto consolidation or merger” and “mere continuation” theories of successor

liability—exceptions (2) and (3)—have been broadened by the concept of “substantial

continuity” developed in a string of Supreme Court labor relations cases. 130 Plaintiff argues that


        126
          Sheedy v. BSB Properties, LC, No. 2:13-cv-290-JNP, 2016 WL 10537388, at *2 (D.
Utah Jan. 27, 2016) (unpublished) (quoting R.J. Enstrom Corp. v. Interceptor Corp., 555 F.2d
277, 281 (10th Cir. 1977)).
        127
           Trujillo v. Longhorn Mfg. Co., Inc., 694 F.2d 221, 224 (10th Cir. 1982) (quoting W.
Tex. Ref. & Dev. Co. v. Comm’r of Internal Revenue, 68 F.2d 77, 81 (10th Cir. 1933)).
        128
           See e.g., Cargo Partner AG v. Albatrans, Inc., 352 F.3d 41, 45 n. 3 (2d Cir. 2003)
(“Some courts have observed that the mere-continuation and de-facto-merger doctrines are so
similar that they may be considered a single exception.”) (collecting cases).)
        129
              Trujillo, 694 F.2d at 223–25.
        130
            See United States v. Mexico Feed & Seed Co., Inc., 980 F.2d 478, 487–88 (8th Cir.
1992) (Noting that “[t]he ‘substantial continuity’ test originated with a line of Supreme Court
labor relations cases” finding that, in certain situations, a purchasing corporation “may be
                                                    18
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1105 Page 19 of 30




C&C should be held liable under the theory that it shares “substantial continuity” of identity with

Connected Wireless. To analyze such liability, the Tenth Circuit has adopted the MacMillan

factors, 131 which include:

         1) whether the successor company had notice of the charge, 2) the ability of the
         predecessor to provide relief, 3) whether there has been a substantial continuity of
         business operations, 4) whether the new employer uses the same plant, 5) whether
         he uses the same or substantially the same work force, 6) whether he uses the same
         or substantially the same supervisory personnel, 7) whether the same jobs exist
         under substantially the same working conditions, 8) whether he uses the same
         machinery, equipment and methods of production and 9) whether he produces the
         same product. 132

         The Tenth Circuit has not articulated an approach for weighing the above factors, noting

that “the ‘nature and extent of [successor] liability is subject to no formula, but must be

determined upon the facts and circumstances of each case.’” 133 In Trujillo, however, the court

upheld a district court’s finding that a corporation was a mere or substantial continuation of the

selling corporation based on the MacMillan factors and drawing from the reasoning of Brown v.

Evening News Association. 134 In Brown, the Eastern District of Michigan explained:

         No one of these factors is controlling; the court must look at all of them along with
         any others that present themselves in the case before it, and it must make its decision
         by balancing the interests of the plaintiff and the national policy of abhorrence
         toward employment discrimination against the interest of the successor . . . 135


considered in privity with its predecessor for purposes of [unfair labor practices]’”) (quoting
Golden State Bottling, Co., Inc. v. NLRB, 414 U.S. 168, 180 (1973)).
         131
           Trujillo, 694 F.2d at 225 (“The reasoning of the Sixth Circuit is convincing and we
endorse the application of the MacMillan factors in analyzing a successor corporation’s liability
under Title VII.”); see also 42 U.S.C.A. § 12117(a).
         132
            EEOC v. MacMillan Bloedel Containers, Inc., 503 F.2d 1086, 1094 (10th Cir. 1974)
(collecting cases).
        133
            Trujillo, 694 F.2d at 225 (quoting MacMillan, 503 F.2d at 1092) (alteration in
original).
         134
               See id. at 224; Brown v. Evening News Ass’n, 473 F. Supp. 1242, 1245 (E.D. Mich.
1979).
         135
               Evening News Ass’n, 473 F. Supp. at 1245.

                                                   19
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1106 Page 20 of 30




In addition, the Brown court noted that “[f]actors (4) through (9) are best considered sub-parts of

factor (3). They have been appropriately termed the ‘sameness’ factors.” 136

                   1) Factor 1: whether the successor company had notice of the charge

       The Court lacks definitive information regarding this factor. Plaintiff contends C&C

“either knew, or should have known, that the charge of discrimination was filed” based on

circumstantial evidence because the 2013 charge date came long before the 2015 date when

C&C purchased Connected Wireless. 137 Certainly Connected Wireless was well aware of

Plaintiff’s case before transferring assets to C&C, as a UALD investigator interviewed District

Manager Brian Rhay regarding the matter on July 3, 2014. 138 C&C’s due diligence process

would likely have revealed Plaintiff’s charge. However, the Court cannot fully ascertain what

information C&C had in 2015 based on the one-line Bill of Sale in evidence. 139 The Bill of Sale

references further details in the Purchase Agreement. 140 However, even the document Plaintiff

references as the “Purchase Agreement” 141 does not shed any light on whether C&C had notice

of Plaintiff’s charge of discrimination.




       136
             Id.
       137
          Docket No. 91, at 30–31. Plaintiff’s original Charge of Discrimination against
Connected Wireless was dated August 30, 2013, and the Bill of Sale conveying Connected
Wireless’s assets to C&C was effective March 1, 2015. Docket No. 72-1, at 2; Docket No. 92-7,
at 2.
       138
             Docket No. 91-14.
       139
             See Docket No. 92-7, at 2.
       140
             See id.
       141
           This document—Docket No. 92-8, at 2–3—describes the transfer and sale of
Connected Wireless assets to C&C. While it meets the description of a purchase agreement, it
defines itself as the “Assignment Agreement,” and it is not clear whether this is the document
referenced in the Bill of Sale.

                                                  20
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1107 Page 21 of 30




                    2) Factor 2: whether Connected Wireless can provide relief

        This factor weighs for holding C&C liable. Addressing this factor, the MacMillan court

explained, “[t]he primary concern . . . is to provide the discriminatee with full relief.” 142

Therefore, the court in Brown found that “the job of the court is to determine whether the new

employer is necessary, in the factual situation that is presented, to the formation of a ‘realistic

remedy’ for the discriminatee.” 143 In Trujillo, the Tenth Circuit found a successor corporation

liable even though the original corporation—where the discrimination occurred—remained

viable and recently sold assets for a hefty sum. 144 The court reasoned that it was not presented

with information concerning the original corporation’s liabilities and ability to fully pay the

judgment. 145 With the goal of providing the most complete relief possible, therefore, the court

held the successor corporation liable. 146 The same is true here, to an even greater degree.

Information before the Court regarding Connected Wireless’s solvency suggests Connected

Wireless cannot provide complete relief to Plaintiff. 147 “Failure to hold a successor employer

liable for the discriminatory practices of its predecessor could emasculate the relief provisions of




        142
              MacMillan, 503 F.2d at 1092.
        143
              Evening News Ass’n, 473 F. Supp. at 1247.
        144
          Trujillo, 694 F.2d at 225 (noting that the judgment amount was only four percent of
the $425,000 price for which the original company recently sold assets).
        145
              Id.
        146
              Id.
        147
          See e.g., Docket No. 71-1 (correspondence between Connected Wireless President
Morrison and Plaintiff, in which Mr. Morrison describes Connected Wireless as “a defunct
company”); Docket Nos. 64-1, 65-1 (Motions to withdraw as attorney, noting that Connected
Wireless “has ceased operations and its corporate entity has been dissolved by the Utah Division
of Corporations and Commercial Code”).

                                                   21
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1108 Page 22 of 30




Title VII [or the ADA] by leaving the discriminatee without a remedy or with an incomplete

remedy.” 148 Therefore, this factor strongly favors holding C&C liable.

                   3) Factors 3–9: whether there is adequate “sameness” between Connected
                      Wireless and C&C

       These factors also weigh for C&C liability. There is evidence before the Court of

substantial continuity of business operations from Connected Wireless to C&C. Plaintiff testified

that he physically visited the Connected Wireless store at Valley Fair Mall in West Valley City,

Utah within two months before the February 24, 2020 hearing. 149 He asked employees “[i]s this

a Connected Wireless store?” and was told “yes.” 150 The Connected Wireless store at the Provo

Towne Centre continued operations as a C&C store 151 after Connected Wireless supposedly

“ceased all operations in approximately 2015.” 152 LinkedIn profiles for employees show that

several of them—including supervisory personnel like Morrison and HR Manager Gary Rhay—

represent that they currently work for Connected Wireless or that they worked there long after

2015. 153 This does not appear to be a matter of negligent updating. For example, one employee

lists job updates as recently as 2019, and he documents his Connected Wireless employment as

continuing until May 2016—well after the company allegedly closed shop in 2015. 154 These

profiles also show that at least one employee transitioned from being a District Manager at



       148
             MacMillan, 503 F.2d at 1091.
       149
             Docket No. 91-4, at 9–10.
       150
             Id.
       151
             See Docket No. 92-12, at 2–4.
       152
             Bankruptcy Case No. 19-20789, Docket No. 14, at 1–2.
       153
          See Docket No. 92-13, at 2–11 (Profiles for Morrison, Gary Rhay, and multiple other
staff members list employment with Connected Wireless continuing to the present. Others list it
ending sometime after 2015).
       154
             Id. at 7.

                                                 22
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1109 Page 23 of 30




Connected Wireless in Tulsa, Oklahoma until February 2015 to being a District Manager at C&C

also in Tulsa in March 2015. 155 This employee’s transition without pause from Connected

Wireless to C&C suggests that not only did both positions carry the same title, their substance

was likely very similar. Further, C&C began business at Connected Wireless’s old store

locations after taking over Connected Wireless’s Authorized Representative Agreement with

Sprint in April 2015 to sell Sprint products and services. 156 This shows C&C sells the same

products and services as Connected Wireless did. These collective facts point to a continuation

of the same business with a different name. Therefore, the Court finds that the sale of assets from

Connected Wireless to C&C, and the subsequent continuation of business operations, establishes

substantial continuity of identity. As the Tenth Circuit found in Trujillo, this is a case where

“‘the equities . . . favor successor liability because it is the successor who has benefited from the

discriminatory employment practices of its predecessor.’” 157

       b. Connected Wireless fraudulently transferred assets to C&C to avoid liability, and
          C&C should be held liable.

       Exception (4) also provides a basis for holding C&C liable. There is evidence before the

Court that the transfer of assets from Connected Wireless to C&C was fraudulently done to avoid

liability. As Connected Wireless chose not to participate in this litigation, the Court is presented

with no contrary evidence. Still, the Court must assess whether Plaintiff’s evidence shows by a

preponderance of the evidence that Connected Wireless fraudulently transferred assets to

C&C.158



       155
             Id. at 10–11.
       156
             Docket No. 92-8, 4–75.
       157
             Trujillo, 694 F.2d at 225 (quoting MacMillan, 503 F.2d at 1092).
       158
          The operative 2015 version of the statute does not specify the burden. However, in
2017, the Utah Uniform Fraudulent Transfer Act was renamed the Uniform Voidable
                                                 23
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1110 Page 24 of 30




       This analysis under Utah’s Uniform Fraudulent Transfer Act (“UFTA”) provides that:
       A transfer made or obligation incurred by a debtor is fraudulent as to a creditor,
       whether the creditor’s claim arose before or after the transfer was made or the
       obligation was incurred, if the debtor made the transfer or incurred the obligation .
       . . with actual intent to hinder, delay, or defraud any creditor of the debtor . . . 159

The statute provides that a court analyzing whether a debtor had “actual intent” to hinder, delay,

or defraud any creditor may consider the following non-exhaustive factors:

       To determine “actual intent” under Subsection (1)(a), consideration may be given,
       among other factors, to whether:
       (a) the transfer or obligation was to an insider;
       (b) the debtor retained possession or control of the property transferred after the
       transfer;
       (c) the transfer or obligation was disclosed or concealed;
       (d) before the transfer was made or obligation was incurred, the debtor had been
       sued or threatened with suit;
       (e) the transfer was of substantially all the debtor’s assets;
       (f) the debtor absconded;
       (g) the debtor removed or concealed assets;
       (h) the value of the consideration received by the debtor was reasonably
       equivalent to the value of the asset transferred or the amount of the obligation
       incurred;
       (i) the debtor was insolvent or became insolvent shortly after the transfer was
       made or the obligation was incurred;
       (j) the transfer occurred shortly before or shortly after a substantial debt was
       incurred; and
       (k) the debtor transferred the essential assets of the business to a lienor who
       transferred the assets to an insider of the debtor. 160

As to these factors, the Court has the following information:




Transactions Act, amended, and renumbered to Utah Code Ann. § 25-6-101 et seq. This updated
statute specifies that “[a] creditor making a claim for relief under Subsection (1) has the burden
of proving the elements of the claim for relief by a preponderance of the evidence.” Utah Code
Ann. § 25-6-202(3).
       159
             Utah Code Ann. § 25-6-5(1) (2015).
       160
             Id. at § 25-6-5(2) (2015).

                                                  24
 Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1111 Page 25 of 30




(d) Notice: Connected Wireless was on notice of Plaintiff’s potential suit at least by July 3, 2014,

when a UALD investigator interviewed Brian Rhay. 161 This was before the March 1, 2015 asset

transfer. 162

(e) Substantially All Assets: The Bill of Sale transferring assets from Connected Wireless to

C&C specifies that it covers “all Assets of Connected Wireless.” 163 Counsel for Connected

Wireless wrote to Plaintiff on November 1, 2017, stating, “[e]ven if this case goes to trial and

[Plaintiff] prevails, he will not be able to recover any damages from Connected Wireless. The

company sold all of its assets in March 2015 and is no longer a registered business.” 164

(i) Insolvency: Connected Wireless has claimed multiple times to be insolvent after transferring

assets to C&C. It represented on November 1, 2017, that it had no more assets. 165 Connected

Wireless’s February 2019 bankruptcy petition claimed it had no “cash or cash equivalents,” 166

and Morrison represented again on August 12, 2019, that it was a “defunct company.” 167

(j) Timing: Morrison signed a March 1, 2015 Bill of Sale on Connected Wireless’s behalf with

C&C eleven days after Connected Wireless received a letter from the UALD indicating that the

EEOC requested transfer of the discrimination investigation to their office. 168 Connected




        161
              See Docket No. 91-14.
        162
              See Docket No. 92-7, at 2.
        163
          Id. (“Connected Wireless . . . hereby sells, transfers and conveys to C&C . . . all
Assets of Connected Wireless . . . as described in more detail in the Purchase Agreement.”).
        164
        Docket No. 92-2, at 3 (Letter from Connected Wireless counsel to Plaintiff, dated
November 1, 2017, stating Connected Wireless sold all assets in March 2015).
        165
              See id.
        166
              Docket No. 91-15, at 6.
        167
              Docket No. 71-1, at 2 (email correspondence from Morrison to Plaintiff’s counsel).
        168
           See Docket No. 92-7, at 2 (Bill of Sale, dated March 1, 2015); Docket No. 92-14, at 2
(Letter from UALD to Brian Rhay at Connected Wireless, dated February 18, 2015).

                                                  25
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1112 Page 26 of 30




Wireless was previously aware of the discrimination charge, 169 and its conduct supports

Plaintiff’s assertion that Connected Wireless quickly sold assets after seeing the legal case

escalate.

       The Court finds the evidence available under these factors shows subversive motive. The

UFTA requires only that a debtor have intent to hinder or delay, not necessarily intent to defraud.

“This distinction is important because while fraud requires an intention to deceive a party,

hindrance or delay simply require an intention to put off payment.” 170 The evidence above

establishes, by a preponderance of the evidence, that Connected Wireless’s 2015 transfer of

assets was conducted with intent to put off payment.

       It appears this subversive intent continued after the 2015 asset transfer. As noted

previously, on November 1, 2017, Connected Wireless’s counsel Leisel Stevens wrote to

Plaintiff claiming Connected Wireless had sold all assets. 171 The 2019 bankruptcy petition

asserts that Connected Wireless’s 2017 gross revenue was only $39,000. 172 However, the trustee

in Connected Wireless’s later bankruptcy proceedings indicated that “2017 tax returns show over



       169
          See Docket No. 91-14 (documenting the UALD’s July 3, 2014 interview with Brian
Rhay regarding the discriminatory conduct).
       170
           In re Black Iron, LLC, 609 B.R. 390, 408 (Bankr. D. Utah 2019). See Uniform
Voidable Transactions Act § 4 cmt. 8 (Nat’l Conference of Comm’rs on Unif. State Laws, 2016)
(“Fraud is not a necessary element of a claim for relief under any of those provisions. By its
terms, § 4(a)(1) applies to a transaction that ‘hinders’ or ‘delays’ a creditor, even if it does not
‘defraud’ the creditor. See, e.g., Shapiro v. Wilgus, 287 U.S. 348, 354 (1932); Means v. Dowd,
128 U.S. 273, 288–89 (1888); Consove v. Cohen (In re Roco Corp.), 701 F.2d 978, 984 (1st Cir.
1983); Empire Lighting Fixture Co. v. Practical Lighting Fixture Co., 20 F.2d 295, 297 (2d Cir.
1927); Lippe v. Bairnco Corp., 249 F. Supp. 2d 357, 374 (S.D.N.Y. 2003). “Hinder, delay, or
defraud” is best considered to be a single term of art describing a transaction that unacceptably
contravenes norms of creditors’ rights. Such a transaction need not bear any resemblance to
common-law fraud.”).
       171
             Docket No. 92-2, at 3.
       172
             Docket No. 91-15, at 24.

                                                 26
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1113 Page 27 of 30




$871,271.00 in gross business income.” 173 Less than one month after Plaintiff and Connected

Wireless held an unsuccessful settlement conference on January 18, 2018, 174 Morrison signed an

Application for Reinstatement for Connected Wireless on February 12, 2018. 175 About one

month after that, Morrison instructed Leisel Stevens to withdraw as counsel on March 14, 2018,

claiming Connected Wireless “lacks the necessary resources to pay for Counsel’s ongoing legal

services in connection with this case.” 176

       On February 12, 2019, Morrison executed a voluntary petition for Connected Wireless’s

bankruptcy, 177 staying proceedings in this Court. 178 During bankruptcy proceedings, the trustee

learned Morrison transferred significant assets from Connected Wireless for his own use, and the

trustee requested documentation from Morrison. 179 Without providing that documentation,

Morrison filed a petition to voluntarily dismiss the bankruptcy case on May 24, 2019. 180 He did

so through his attorneys W. Earl Webster and James E. Harward—claiming “the filing of a

Chapter 7 bankruptcy petition was an error” and that “as of the date of this petition, Debtor owes

no debts to any creditors.” 181 That same day, Morrison signed a notice of termination of counsel

directing his attorneys Webster and Harward to withdraw from representation. 182 On August 12,


       173
             Docket No. 92-1, at 2.
       174
             See Docket No. 25 (Settlement Conference Report).
       175
             Docket No. 92-3, at 3.
       176
             Docket No. 26.
       177
             Docket No. 91-15, at 5.
       178
             See Docket No. 56.
       179
             See Docket No. 92-1, at 2–3.
       180
             Docket No. 92, at 2–3.
       181
           Id.; Docket No. 92-1, at 3 (“As of the date of the debtor’s petition to dismiss and this
objection, the debtor has failed to produce any information or documents or matters requested in
writing except for certain documents related to the ADA litigation.”).
       182
             Docket Nos. 64-1, 65-1.

                                                27
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1114 Page 28 of 30




2019, Morrison emailed Plaintiff’s counsel claiming “Connected Wireless is a defunct

company,” and therefore, “mediation would be a waste of everyone’s time.” 183 Neither Plaintiff

nor the Court has since heard from Connected Wireless.

       The Court finds that Connected Wireless had actual intent to hinder or delay Plaintiff

from obtaining relief. Under the UFTA, this renders the asset transfer from Connected Wireless

to C&C fraudulent. Therefore, exception (4) to the general rule regarding successor corporations

applies, 184 and Connected Wireless’s liability can be imputed to C&C under this theory.

       c. There is insufficient evidence to establish that C&C explicitly or impliedly agreed to
          assume Connected Wireless’s debts.

       Regarding exception (1), Plaintiff argues C&C is liable for damages in the present case

because it expressly agreed to take on Connected Wireless’s liabilities. 185 The Court is not

convinced this theory of liability applies. Plaintiff points to the Assignment, Assumption and

Consent Agreement, made between Connected Wireless, C&C, and Sprint. 186 This agreement

assigns “assets and liabilities of Connected Wireless arising from or in connection with the [July

9, 2014] [Authorized Representative] Agreement” between Connected Wireless and Sprint to

C&C as of April 1, 2015. 187 It does not saddle C&C with liabilities arising before July 9, 2014,

when the original AR Agreement became effective. 188 The discriminatory conduct at issue




       183
             Docket No. 71-1, at 2.
       184
             See Trujillo, 694 F.2d at 224.
       185
             Docket No. 91, at 28–29.
       186
             Docket No. 92-8, at 2.
       187
             Id. (defining “Effective Date” as April 1, 2015).
       188
           See id.at 4, 24 (defining “Effective Date” as “the date the last Party signs this
Agreement.” Connected Wireless’ representative signed on July 7, 2014, and Sprint Solutions’
representative signed on July 9, 2014.).

                                                  28
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1115 Page 29 of 30




occurred around March 19, 2013, when Plaintiff was constructively terminated from

employment with Connected Wireless. 189

       Nonetheless, the Court has found C&C liable under both the “substantial continuity” and

fraudulent transfer theories of successor liability.

       2. Morrison is Individually Liable as Connected Wireless’s Alter Ego

       According to Utah’s alter ego doctrine,

       the trial court may “disregard the corporate entity” and hold an individual liable
       if: (1) there is “such unity of interest and ownership that the separate personalities
       of the corporation and the individual no longer exist, viz., the corporation is, in
       fact, the alter ego of one or a few individuals;” and (2) “the observance of the
       corporate form would sanction a fraud, promote injustice, or an inequitable result
       would follow.” 190

Plaintiff points to Connected Wireless’s February 2019 bankruptcy petition as evidence for the

“unity” requirement above. 191 It lists Morrison as President and shareholder, holding a 100%

interest in the debtor company, Connected Wireless. 192 This suggests his interests are fully

aligned with those of the corporation. Further, the trustee in Connected Wireless’s bankruptcy

proceedings indicated:

       It is believed that the debtor entity [Connected Wireless] has continued to incur
       debt and made transfers and incurred debt in funding the operations of HAM
       Enterprises, the construction company of Anthony J. [Morrison], the principal of
       the debtor. So far the Trustee has learned of the transfer of no less than $17,000.00
       of American Express credit incurred by the debtor and transferred to Mr. [Morrison]
       or HAM Enterprises.

       The Trustee also learned of transfers of real property, including sale of the Highland
       Drive property and a home. The Trustee has requested copies of the closing
       statements for those sales, as well as made written request for financial account
       statements from January 1, 2016 to March 5, 2019, identification of all transfers in
       189
             Docket No. 72-1, at 2.
       190
           Macris & Assoc., Inc. v. Neways, Inc., 60 P.3d 1176, 1181, 2002 UT App 406, ¶ 21
(quoting Norman v. Murray First Thrift & Loan Co., 596 P.2d 1028, 1030 (Utah 1979)).
       191
           Docket No. 91-15.
       192
             Id. at 34.

                                                  29
Case 2:17-cv-00186-TS Document 95 Filed 11/16/20 PageID.1116 Page 30 of 30




       the last four years, copies of the ADA litigation pleadings and claims against the
       debtor, and turnover of $17,861.00. As of the date of the debtor’s petition to dismiss
       and this objection, the debtor has failed to produce any information or documents
       or matters requested in writing except for certain documents related to the ADA
       litigation.193

       The Court has uncontested evidence that Morrison held a 100% interest in Connected

Wireless as of February 2019 and that he used corporate assets for his personal gain, including

funding his construction company, HAM Enterprises. 194 Observing the corporate form in this

situation would “sanction a fraud, promote injustice, or an inequitable result would follow.” 195

Therefore, the corporate entity must be disregarded and Morrison held personally liable.

                                        III. CONCLUSION

       It is therefore

       ORDERED that Connected Wireless, Inc., C&C Communications, LLC, and Anthony

Morrison are jointly and severally liable for damages to Plaintiff in the amount of $250,379.80.

This sum consists of $97,841.30 in back pay, $50,000 in compensatory damages, and

$102,538.50 in attorney fees.

       DATED this 16th day of November 2020.



                                              BY THE COURT:




                                              Ted Stewart
                                              United States District Judge




       193
             Docket No. 92-1, at 3. Trustee erroneously refers to Morrison as “Anthony J. Morris.”
       194
             Docket No. 91-15, at 34; Docket No. 92-1, at 3.
       195
             Macris, 60 P.3d at 1181.

                                                 30
